
	
		I
		112th CONGRESS
		1st Session
		H. R. 1010
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for expedited consideration by the Supreme
		  Court of certain actions challenging the constitutionality of certain
		  provisions of the Patient Protection and Affordable Care Act.
	
	
		1.Expedited review for certain
			 actionsNotwithstanding
			 section 2101(b) of title 28, United States Code, if any petition for writ of
			 certiorari under Rule 11 of the Rules of the Supreme Court of the United States
			 (adopted on January 12, 2010) is filed not later than the date of enactment of
			 this Act to review an action brought to challenge the constitutionality of any
			 provision of the Patient Protection and Affordable Care Act (Public Law
			 111–148) or any amendment made by such Act, it shall be the duty of the Supreme
			 Court of the United States to advance on the docket and to expedite to the
			 greatest possible extent the disposition of the action and appeal.
		
